ORDER
PER CURIAM.
Donald Hartman (Defendant) appeals the judgment entered following his jury convictions for committing violence against an employee of the Department of Corrections violating Section 217.385, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).